FILED
                             NOT FOR PUBLICATION                            MAR 16 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30097

                Plaintiff - Appellee,            D.C. No. 2:09-cr-02023-EFS-1

  v.

LUCIO JOAQUIN CAMARILLO,                         MEMORANDUM *

                Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Eastern District of Washington
                    Edward F. Shea, District Court Judge, Presiding

                        Argued and Submitted January 14, 2011
                                 Seattle, Washington

Before: GRABER and FISHER, Circuit Judges, and MARSHALL, Senior District
Judge.**

       Defendant Lucio Joaquin Camarillo timely appeals the district court’s denial

of his motions to suppress and his motion for a hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978). Defendant argues that the search warrant was

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **    The Honorable Consuelo B. Marshall, Senior United States District
Judge for the Central District of California, sitting by designation.
premised on an illegal wiretap and that the affidavit supporting the search warrant

omitted material information. We review a district court’s denial of a motion to

suppress de novo. United States v. Maddox, 614 F.3d 1046, 1048 (9th Cir. 2010).

We review an issuing judge’s decision that a wiretap was necessary for abuse of

discretion. United States v. Canales Gomez, 358 F.3d 1221, 1225 (9th Cir. 2004).

We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      The wiretap warrant contained sufficient information for the issuing judge to

determine that the wiretap was necessary. See United States v. McGuire, 307 F.3d

1192, 1196 (9th Cir. 2002) (“This ‘necessity’ requirement can be satisfied by a

showing in the application that ordinary investigative procedures, employed in

good faith, would likely be ineffective in the particular case.” (citing United States

v. Brone, 792 F.2d 1504, 1506 (9th Cir. 1986))). The affidavit supporting the

wiretap warrant detailed unique difficulties in the investigation of the Camarillo

family, including Camarillo family members’ past refusals to cooperate with law

enforcement, difficulty locating family members’ residences, and specific

problems with conducting physical and electronic surveillance.

      Defendant identifies three facts that were present in the affidavit supporting

the wiretap but omitted from the affidavit supporting the search warrant: (1) that

members of the Camarillo family tended not to store narcotics at their homes; (2)


                                           2
that physical surveillance of the Camarillo family members’ homes did not reveal

suspicious activity; and (3) that members of the Camarillo family were not

believed to keep written documentation of their drug trafficking. We have held

that an omission may provide the basis for a Franks hearing when: “(1) the

affidavit contains intentionally or recklessly false statements or misleading

omissions, and (2) the affidavit cannot support a finding of probable cause without

the allegedly false information.” United States v. Reeves, 210 F.3d 1041, 1044 (9th

Cir. 2000). The affidavit supporting the search warrant did not contain any

misleading omissions. Accordingly, the district court properly denied Defendant’s

motion to suppress and Defendant’s request for a Franks hearing.


      AFFIRMED.




                                          3